Case 2:07-cv-03239-TJH-RNB Document 542 Filed 02/18/20 Page 1 of 2 Page ID #:10446



  1 JOSEPH HUNT
  2 Assistant Attorney General
    Civil Division
  3 ERNESTO MOLINA
  4 Deputy Director, Appellate Section
    Office of Immigration Litigation
  5 SARAH STEVENS WILSON
  6 Senior Litigation Counsel
    United States Department of Justice
  7 1801 Fourth Avenue North
  8 Birmingham, Alabama 35203
    Telephone: (202) 532-4700
  9 Sarah.S.Wilson@usdoj.gov
 10 Attorneys for Respondents
 11
 12
 13
 14
 15                        UNITED STATES DISTRICT COURT
 16                       CENTRAL DISTRICT OF CALIFORNIA
 17
 18   ALEJANDRO RODRIGUEZ, et al.,          )   Case No. CV-07-3239-TJH
                                            )
 19               Petitioners,              )   JOINT STIPULATION TO RE-
                                            )
                  v.                        )   CALENDAR SUBMISSION DATE
 20
                                            )   FOR RESPONDENTS’ MOTION TO
 21   DAVID MARIN, et al.,                  )   VACATE THE PRELIMINARY
                                            )
 22               Respondents.              )   INJUNCTION AND DECERTIFY
                                            )   CLASS
 23                                         )
                                            )   Honorable Terry J. Hatter, Jr.
 24
 25
 26
 27
 28
Case 2:07-cv-03239-TJH-RNB Document 542 Filed 02/18/20 Page 2 of 2 Page ID #:10447



  1            It is stipulated that Respondents’ Motion to Vacate the Preliminary and
  2   Decertify Class be re-calendared from February 17, 2020, to March 16, 2020.1 There
  3   is good cause for the stipulation. The parties are currently discussing a number of
  4   issues, and believe those discussion may be more productive while the motion
  5   remains pending.
  6            For the foregoing reasons, the parties jointly stipulate and respectfully request
  7   that this Court re-calendar Respondents’ motion from February 17, 2020, to March
  8   16, 2020.
  9                                                        Respectfully submitted,
 10
      Dated: February 18, 2020
 11
                                                           s/ Sarah Stevens Wilson
 12
                                                           SARAH STEVENS WILSON
 13                                                        Counsel for Respondents
 14
                                                           s/ Michael Kaufman
 15                                                        MICHAEL KAUFMAN
                                                           Counsel for Petitioners
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28   1
          Under the new submission deadline, Respondents’ reply brief will be due on March 2, 2020.

                                                 1
